Citation Nr: 0113768	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-21 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from May 1965 to December 
1968.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which evaluated the veteran's PTSD as 10 
percent disabling after granting service connection for the 
same.

The veteran was scheduled for a hearing at the RO in November 
2000 but failed to appear.  He has not requested that the 
hearing be rescheduled.  


FINDING OF FACT

The veteran's PTSD is manifested by mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress. 


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 10 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991), Pub. L. No. 106-475, §§ 3(a), 4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5103, 5103A, 5107); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2000).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes. 

The veteran filed his initial claim for service connection 
for PTSD in December 1999.  Accompanying his application were 
outpatient records from the Pittsburgh VA Medical Center 
(VAMC) at Highland Drive.  Evaluations performed at that 
facility during July 1999 resulted in diagnoses of mild PTSD.  
The veteran received counseling and medication.  Following 
the prescription of psychotropic medication, the veteran's 
mood and affect generally improved.  In November 1999, he 
stated that the medication had made a great deal of 
difference in his life.  

In response to his claim for service connection for PTSD, the 
veteran was provided a VA examination in June 2000.  The 
veteran gave a history of service in Vietnam from October 
1967 to May 1968, where he was stationed with the 3rd Marines 
out of Dong Ha.  He stated that he drove in convoys on a 
daily basis and was exposed to frequent rocket and mortar 
attacks.  He reported that on one occasion, he participated 
in a grave registration which involved processing the bodies 
of dead soldiers.  He presented with complaints of nightmares 
approximately once per week.  He reported that he suffered 
residual sleeplessness for a few days after a nightmare.  He 
stated that the nightmares also caused intrusive thoughts and 
impacted his mood for several days afterwards.  The veteran 
also complained of interrupted sleep several times per week.  
He indicated periods of depression and social anxiety.  He 
reported that the medications he was prescribed in 1999 
worked extremely well to alleviate his sleep disturbances.  
He stated his belief that he had less sleep disturbance 
because the medication allowed him to feel less anxiety and 
depression.  The veteran indicated that he had discontinued 
his medication in January 2000, due to its expense.  He 
denied any significant difficulties with his job or his 
family life.  

On mental status examination, the veteran was alert and 
oriented times three.  He had good contact with routine 
aspects of reality and showed no signs or symptoms of 
psychosis.  His mood was euthymic and his affect was 
responsive and well modulated.  The examiner noted that the 
veteran's memory and intellect appeared to be intact and of 
at least average capacity.  Insight and judgment were found 
to be without major impairment.  The veteran described that 
he experienced increased tension, irritability, restlessness 
and a greater tendency to become emotionally responsive to 
thoughts about Vietnam when he went without medication.  The 
examiner's diagnosis was PTSD, chronic, mild.  He indicated 
that the veteran's Global Assessment of Functioning (GAF) was 
65-70.

In a statement submitted in September 2000, the veteran 
essentially indicated that an evaluation in excess of 10 
percent is warranted for his PTSD because he is unable to 
work regularly as a result of the disorder.  In a January 
2001 statement, the veteran's representative indicated that 
the veteran had resumed his medications since the award of 
service connection for PTSD in June 2000.  It was noted that 
his symptoms had been reduced somewhat, but that he 
experienced dry mouth, flattened affect, and drowsiness as 
side effects to the psychotropic drugs.  

II.  Analysis

During the pendency of the veteran's appeal but after the 
RO's most recent consideration of the veteran's claim, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law.  This liberalizing 
law is applicable to the veteran's claim.  See Karnas v. 
Derwinski, 1 Vet.App. 308, 312-12 (1991).  The Act 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to the claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to a higher 
evaluation for PTSD.  The RO has found the claim to be well 
grounded and has provided the veteran with a current VA 
examination to determine the degree of severity of the 
disability.  The veteran has submitted pertinent treatment 
records in support of his claim.  He has not identified and 
the Board is not aware of any additional evidence or 
information which could be obtained to substantiate his 
claim.  In sum, the facts relevant to this claim have been 
properly developed and there is no further action which 
should be undertaken to comply with the provisions of the 
VCAA.  Therefore, the veteran will not be prejudiced as a 
result of the Board's deciding this claim without first 
affording the RO the opportunity to consider it in light of 
the VCAA.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2000).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102, 4.3.

A 10 percent disability evaluation is warranted for PTSD when 
there is evidence of occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or when the individual's symptoms are 
controlled by continuous medication.  A 30 percent disability 
evaluation is warranted when there is evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

Upon a review of the evidence of record, the Board is unable 
to find that a rating in excess of 10 percent is warranted.  
While the Board recognizes that the veteran has been treated 
for PTSD since June 1999, the evidence of record indicates 
that his symptoms are controlled by medication.  In fact, the 
veteran stated during his June 2000 VA examination that his 
medications worked extremely well for him.  He reported that 
he had fewer difficulties with sleep interruption because the 
medication made him less anxious and depressed.  The Board 
further notes that the veteran has indicated, through his 
representative, that he is again medicated for his PTSD 
symptoms and they are "reduced somewhat" as a result.

The record does not reflect that the veteran's symptomatology 
has affected his occupational and social functioning to the 
level contemplated by the criteria for a 30 percent 
disability evaluation.  While the veteran has stated that his 
PTSD affects his work, during his June 2000 VA examination 
the veteran denied any significant occupational difficulties.  
Although the veteran stated in 1999 that he sometimes had to 
leave work because of anxiety, occupational impairment 
experienced during periods of significant stress is 
contemplated under the diagnostic criteria for a 10 percent 
disability evaluation.  The Board notes that there is 
evidence of blunted, anxious and depressed affect in the 
veteran's 1999 treatment records.  However, the veteran has 
indicated that these symptoms are controlled by his 
prescribed medications.  Further, the June 2000 examination 
disclosed that the veteran's affect at that time was 
responsive and well-modulated.  This is significant in that 
the veteran was currently unmedicated for his PTSD, having 
discontinued his medications in January 2000.  

The Board finds that the veteran's symptomatology more nearly 
approximates the diagnostic criteria for a 10 percent 
disability evaluation than those for a 30 percent evaluation.  
The Board has considered application of the benefit-of-the-
doubt doctrine with respect to this matter but finds that 
there is no approximate balance of positive and negative 
evidence such as to warrant its application.  The medical 
evidence preponderates against the veteran's claim.  

Consideration has also been given to assigning a staged 
rating; however, at no time during the period in question has 
the disability warranted a rating greater than the assigned 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
However, the record reflects that the veteran has not 
required frequent periods of hospitalization for the 
disability and that the manifestations of the disability are 
not unusual or exceptional.  In sum, there is no indication 
in the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has concluded that 
referral of the case for extra-schedular consideration is not 
warranted.  


ORDER

A rating in excess of 10 percent for PTSD is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

